

115 HR 2559 IH: Bike to Work Act of 2017
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2559IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Crowley (for himself and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat bicycle sharing systems as mass transit
			 facilities for purposes of the qualified transportation fringe.
	
 1.Short titleThis Act may be cited as the Bike to Work Act of 2017. 2.Bicycle sharing systems treated as mass transit facilities (a)In GeneralSection 132(f)(5) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(G)Bicycle sharing systems treated as mass transit facilities
 (i)In generalA bicycle sharing system shall be treated as a mass transit facility for purposes of subparagraph (A)(i).
 (ii)Bicycle sharing systemThe term bicycle sharing system means a public transportation system— (I)consisting of a network of stations at which bicycles are made available to customers for commuting and short-term, point-to-point use within the network’s service area, and
 (II)that is operated or authorized by a government agency or public-private partnership.. (b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment of this Act.
			